DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claims 1 and 12 have multiple capital letters.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant says in claim 3 and claim 12 that “said thermal liner comprises a non-woven”, however it is not clear as to what material or object is intended to be non-woven. For the purposes of examination, the Examiner interpreted non-woven as non-woven fabric.

Claim 8 recites the limitation "said heat resistant fabric" in line 1 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said heat resistant fabric" in line 1 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.
The term “approximately” in claims 5, 6, 15, and 16 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, claim 5 states “approximately 7.5 inches and approximately 10 in inches in height, but the specification does not define the bounds of approximately and the metes and bounds of the height values are unclear. This also applies to the approximate measurements in claims 6, 15, and 16.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2017/0320653 A1 to Mogil et al. (“Mogil”).

As to claim 2, Mogil teaches the portable storage unit of claim 1, wherein said thermal liner further comprises a phase change material (Mogil, pg. 4, ¶ 0055).
As to claim 3, Mogil teaches the portable storage unit of claim 1, wherein said thermal liner comprises a non-woven (Mogil, pg. 3-4, ¶ 0050; where internal skin 76 may be a PVC or other sheet).
As to claim 4, Mogil teaches the portable storage unit of claim 1, wherein said portable storage unit is rectangular in shape (Fig. 3).
As to claim 7, Mogil teaches the portable storage unit of claim 3, wherein said non-woven is comprised of fabric resistant to moisture absorption (Mogil, pg. 3-4, ¶ 0050).

As to claim 13, Mogil teaches the portable storage unit of claim 12, wherein said thermal liner further comprises a phase change material (Mogil, pg. 4, ¶ 0055).
As to claim 14, Mogil teaches the portable storage unit of claim 12, wherein said portable storage unit is rectangular in shape (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil.
As to claim 5, Mogil discloses the claimed invention except for wherein said portable storage unit is between approximately 7.5 inches and approximately 10 inches in height and between approximately 7.5 inches and approximately 10 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit between approximately 7.5 inches and approximately 10 inches in height and between approximately 7.5 inches and approximately 10 inches in length to allow for small items to be stored, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 II A) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed range through routine experimentation because the claimed range is a result effective variable 
As to claim 6, Mogil discloses the claimed invention except for wherein said portable storage unit is approximately 8 inches in height and approximately 8 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit approximately 8 inches in height and approximately 8 inches in length to allow for small items to be stored, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed value through routine experimentation because the claimed value is a result effective variable because there are a finite number of portable storage container sizes that can be easily carried by a human being (MPEP 2144.05 II B).
As to claim 15, Mogil discloses the claimed invention except for wherein said portable storage unit is between approximately 7.5 inches and approximately 10 inches in height and between approximately 7.5 inches and approximately 10 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit between approximately 7.5 inches and approximately 10 inches in height and between approximately 7.5 inches and approximately 10 inches in length to allow for small items to be stored, since it has been held that where the 
As to claim 16, Mogil discloses the claimed invention except for wherein said portable storage unit is approximately 8 inches in height and approximately 8 inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portable storage unit approximately 8 inches in height and approximately 8 inches in length to allow for small items to be stored, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed value through routine experimentation because the claimed value is a result effective variable because there are a finite number of portable storage container sizes that can be easily carried by a human being (MPEP 2144.05 II B).

Claim 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil in view of U.S. PGPUB 2019/0082871 A1 to Felty et al. (“Felty”).

Felty teaches wherein said heat resistant fabric comprises a coated fabric (Felty, pg. 4, ¶ 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the coated fabric of Felty to the heat resistant fabric of Mogil to keep the contents within the container at a desired temperature for a certain period of time (Felty, pg. 1, ¶ 0003).
As to claim 9, Mogil modified by Felty teaches the portable storage unit of claim 8, wherein said coating is selected from the group consisting of: silica, refractory coating, vermiculite (Felty, pg. 4, ¶ 0045), fluoroelastomer, graphite, urethane, and polytetrafluoroethylene, as taught by Felty.
As to claim 10, Mogil modified by Felty teaches the portable storage unit of claim 9, wherein said coated fabric is coated with a refractory coating (Felty, pg. 4, ¶ 0045), as taught by Felty.
As to claim 11, Mogil modified by Felty teaches the portable storage unit of claim 9, wherein said coated fabric is coated with vermiculite (Felty, pg. 4, ¶ 0045), as taught by Felty.
As to claim 17, Mogil teaches the portable storage unit of claim 12, but does not teach wherein said coating is selected from the group consisting of: silica, refractory coating, vermiculite, fluoroelastomer, graphite, urethane, and polytetrafluoroethylene.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the coated fabric of Felty to the heat resistant fabric of Mogil to keep the contents within the container at a desired temperature for a certain period of time (Felty, pg. 1, ¶ 0003).
As to claim 18, Mogil modified by Felty teaches the portable storage unit of claim 17, wherein said heat resistant fabric comprises a moisture resistant fabric (Mogil, pg. 3-4, ¶ 0050, “internal membrane 70 may be a waterproof lining”).
As to claim 20, Mogil modified by Felty teaches the portable storage unit of claim 18, wherein said coated fabric is coated with vermiculite (Felty, pg. 4, ¶ 0045), as taught by Felty.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogil in view of Felty further in view of U.S. Patent No. 7,240,513 B1 to Conforti (“Conforti”).
As to claim 19, Mogil modified by Felty teaches the portable storage unit of claim 18, but does not teach wherein said coated fabric is coated with refractory coating.
Conforti teaches wherein said coated fabric (liner 34) is coated with refractory coating (Conforti, col. 8, line 67- col. 9, line 3). Both reflective and refractive cause the thermal energy to change direction.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2018/0031295 A1 to Goldie et al. discloses a portable apparatus and methods using phase change materials for creating a temperature stabilized environment.
discloses a thermally controlled package with a phase change material.
U.S. PGPUB 2007/0089818 A1 to Bigel discloses an accessory bag with a removable liner.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733